CHASEZ, Judge.
Considering the motion filed herein by appellant, Columbia Casualty Company, through counsel, pursuant to Rule VII of the Uniform Rules of the Court, to dismiss the appeal filed herein by appellant, on the grounds that the issues set forth in said appeal are moot by reason of the opinion and judgment of this Court dated November 2, 1965, dismissing the appeal in cause No. 2092 on the docket of the Court entitled Joy Cucullu, widow of Stanley Raymond v. Columbia Casualty Company, and being of the opinion that the motion to dismiss filed by Columbia Casualty Company should be maintained and said appeal should be dismissed.
It is ordered by the Court that the appeal entered of record in this Court by appellant, Columbia Casualty Company in this matter be and the same is hereby dismissed.
Appeal dismissed.